Citation Nr: 0201132	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  01-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to burial benefits.




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from August 1940 to May 1945.  
He died in December 1997.  The appellant is his surviving 
spouse.

This appeal arises from a June 2001 RO determination which 
denied the appellant's claim for burial benefits.  The 
appellant appealed this decision.


FINDINGS OF FACT

1. The veteran's death certificate indicates that he died on 
December [redacted], 1997.

2. In June 2001, the VA received the appellant's application 
for VA burial benefits wherein she reported that he was 
buried on December 18, 1997.

3.  The appellant's claim for VA burial benefits was received 
by the RO on June 11, 2001.


CONCLUSION OF LAW

The appellant's claim for burial benefits was not timely 
filed with VA.  38 U.S.C.A. §§ 2302, 2304 (West 1991); 
38 C.F.R. §§ 3.1600(b), 3.1601(a) (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, in the case of a deceased 
veteran who at the time of death was in receipt of VA 
compensation or pension, VA at the Secretary's discretion, 
having due regard to the circumstances in each case, may pay 
a sum not exceeding $300 to such person as the Secretary 
prescribes to cover the burial and funeral expenses of the 
deceased veteran and the expenses of preparing the body and 
transporting it to the place of burial.  38 U.S.C.A. 
§ 2302(a).

If a veteran's death is not service connected, an amount not 
to exceed the amount specified in 38 U.S.C.A. § 2302 may be 
paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  Entitlement is subject to, among other conditions, 
the veteran being in receipt of VA compensation or pension at 
the time of his death.  38 C.F.R. § 3.1600(b).

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within 2 years after the burial of the veteran.  
38 U.S.C.A. § 2304.  Claims for reimbursement or direct 
payment of burial and funeral expenses under 38 C.F.R. 
§ 3.1600(b) must be received by VA within 2 years after the 
permanent burial or cremation of the body.  38 C.F.R. 
§ 3.1601(a).

Claims for a burial allowance may be executed by the 
individual whose personal funds were used to pay burial, 
funeral, and transportation expenses.  38 C.F.R. 
§ 3.1601(a)(1)(ii).

The appellant contends that she should not be denied burial 
benefits merely because she failed to file an application 
therefor within 2 years after the burial of the veteran.  She 
asserts that she was never notified or informed by VA that 
such burial benefits were available from VA to surviving 
spouses, or that she was entitled to receive such benefits.  
She states that VA was negligent in failing to inform her 
that she was eligible for burial benefits at the time she 
notified VA of the veteran's death in December 1997.  Under 
these extenuating circumstances, she requests waiver of the 
2-year time limit for filing the claim.

The Board of Veterans Appeals (Board) has respectfully 
considered the appellant's contentions, but finds no legal 
basis for her entitlement to burial benefits under the law, 
inasmuch as that law specifies that claims for reimbursement 
or direct payment of burial and funeral expenses must be 
received by VA within 2 years after the permanent burial or 
cremation of the body.  In this case, the veteran died and 
was buried in December 1997, but her claim for burial 
benefits was not received by VA until June 2001, some 3.5 
years later.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
legal merit under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  In view of the uncontroverted fact that the 
appellant's claim for burial benefits was received by VA more 
than 2 years after the veteran's burial, the Board finds that 
she is not entitled to such benefits in view of the untimely-
filed claim, and the appeal is denied.  The Board also notes 
that VA law and regulations pertaining to burial benefits 
make no provision for waiver of the specified 2-year time 
limit after the burial of a veteran within which the 
appellant, in the circumstances of this case, must file a 
claim for such benefits.  

38 U.S.C.A. § 5101(a) (West 1991) and 38 C.F.R. § 3.151(a) 
(2001) require that a specific claim in the form prescribed 
by the VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  The applicable law and regulations clearly make it the 
appellant's responsibility to initiate a claim for burial 
benefits if she seeks such benefits.  The plain language of 
38 U.S.C.A. § 2304 providing for burial benefits specifically 
requires applications for payments under 38 U.S.C.A. § 2302 
to be filed, and 38 C.F.R. § 3.1601(a) requires claims for 
reimbursement or direct payment of burial and funeral 
expenses under 38 C.F.R. § 3.1600(b) to be received by VA.  
The appellant has not contended, nor does the evidence 
contained in the claims folder show, that she filed a claim 
for burial benefits prior to June 2001. 

With respect to her contentions that she was never notified 
or informed by VA that such burial benefits were available to 
surviving spouses, or that she was entitled to receive such 
benefits, and that VA was negligent in failing to inform her 
that she was eligible for burial benefits at the time she 
notified VA of the veteran's death in December 1997, the 
Board notes that VA does have a duty to assist a claimant in 
developing facts pertinent to a claim, but reiterates that it 
is the claimant who must bear the responsibility for coming 
forth with the submission of a claim for benefits under the 
laws administered by VA.  To the extent practicable, VA does 
make every effort to identify and notify claimants of the 
potential entitlement to benefits.  In any event, the Court 
has held that VA is under no legal obligation to personally 
notify every potential claimant of his possible entitlement 
to VA benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Although it is unfortunate that the appellant did not learn 
of her potential entitlement to burial benefits prior to 
2001, her claimed lack of awareness does not provide a legal 
basis for the award of such benefits.  See also VAOPGCPREC 
17-95.

It is true that 38 C.F.R. § 3.150(b) (2001), as pertaining to 
claims for certain potential benefits for survivors of 
deceased veterans, requires that "[n]otice of the time limits 
will be included in letters forwarding applications for 
benefits."  However, the purpose of 38 C.F.R. § 3.150(b) is 
to require VA, upon notice of the death of a veteran, to 
issue the appropriate application form to any dependent who 
has apparent entitlement to pension, compensation, and 
dependency and indemnity compensation.  There is no mention 
in the language of 38 C.F.R. § 3.150(b) of entitlement to 
burial benefits, nor is there otherwise any requirement that 
the RO issue applications for burial benefits upon being 
notified of the death of the veteran.  Absent statutory, 
regulatory, or other mandate in the law to inform a surviving 
spouse of the possibility of entitlement to burial benefits, 
no such rule may be imputed so as to toll the explicit 
deadline for filing a burial benefits claim as contained in 
38 C.F.R. §  3.1601(a).  

Furthermore, the appellant contends that she did not know 
about the two year limit for filing for VA burial benefits.  
The appellant states that since she was unaware of the legal 
requirements, this should not inure to her detriment.  The 
Board has no reason to doubt that the appellant may not have 
learned of the two year requirement until too late.  However, 
in Morris v. Derwinski, 1 Vet. App. 261, 265 (1991), the 
Court held that an appellant's abandonment of a claim for 
service connection based upon the appellant's failure to 
respond to a request for additional evidence could not be 
waived or set aside on grounds of alleged ignorance of 
regulatory requirements.  The Court in Morris noted that the 
Supreme Court of the United States (Supreme Court) had held 
that persons dealing with the Government were charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947).  The Court found that even though the 
appellant may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), he was necessarily 
charged with knowledge of the regulation.  The same reasoning 
applies to the facts as presented in this case, such that the 
appellant here may not benefit from her ignorance of the laws 
and regulations allowing the burial benefit and limiting the 
time allowed for claiming such benefit. 

The appellant also argues that burial benefits are being 
denied due to a mere legal technicality, implying that the 
two-year filing deadline should be subject to equitable 
tolling in this case.  The Supreme Court has held that the 
waiver of sovereign immunity in creation of a body of law 
granting specified benefits allows for application of the 
common law equitable tolling rule, because such equitable 
tolling would result in "little, if any, broadening of the 
Congressional waiver" and was "likely to be a realistic 
assessment of legislative intent as well as a practically 
[sic] useful principle of interpretation."  See Irwin v. 
Veterans Admin., 498 U.S. 89 (1990).  

However, the Court has noted that such a doctrine of 
equitable tolling is applicable to deadlines for submission 
of claims only in "extraordinary and carefully circumscribed 
circumstances" such as where the appellant, "despite all 
due diligence, [...] is unable to obtain vital information 
bearing on the existence of his claim," or where "external 
forces, rather than the [appellant's] lack of diligence, 
accounted for failure to file timely claim." (sic)  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 434 (1992) 
(quoting Elsevier v. Derwinski, 1 Vet. App. 150, 154 (1991) 
(quoting Mondy v. Secretary of the Army, 845 F.2d 1051, 1057 
(D.C.Cir.1988) and Cada v. Baxter Healthcare Corp., 920 F.2d 
446, 451 (7th Cir. 1990)).  In this case, the appellant has 
merely alleged that the VA failed to notify her of the 
existence of the benefit in question.  She has not alleged 
that she attempted to seek such a benefit and was thwarted 
either by some obfuscation of the filing process or 
otherwise.  In short, there is no evidence in this case of 
due diligence on the part of the appellant in timely pursuing 
her claim for burial benefits, so as to merit equitable 
tolling of the time limit for filing her claim.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted in November 2000 and codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
To implement the provisions of the VCAA, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (29 August 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  However, the Board finds that the VCAA is not 
applicable in this case, where it is the law that is 
dispositive of the claim, and the claim has been denied 
because of lack of legal merit under the law.  There is no 
dispute over the fact that the appellant first filed a formal 
claim for burial benefits in June 2001, and she has stated 
for the record that she was unaware of the existence of those 
benefits until shortly before that time, and the outcome of 
this case is thus controlled solely by the law.  See Sabonis.  
It is not the factual evidence that is dispositive of the 
present appeal, but rather an interpretation and application 
of a statute which requires that the VA claims process be 
initiated by the submission of an application - the filing of 
a claim - for the benefit sought within 2 years after the 
burial of a veteran.  The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  


ORDER

Burial benefits are denied.



		
	M. L. WRIGHT
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on 27 December 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103,   115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

